Title: Abigail Smith to John Adams, 7 April 1764
From: Adams, Abigail
To: Adams, John


     
      Sir
      Weymouth April 7. 1764
     
     How do you now? For my part, I feel much easier than I did an hour ago, My Unkle haveing given me a more particuliar, and favorable account of the Small pox, or rather the operation of the preparation, than I have had before. He speaks greatly in favor of Dr. Perkins who has not, as he has heard lost one patient. He has had since he has been in Town frequent opportunities of visiting in the families where the Doctor practises, and he is full in the persuasion that he understands the Distemper, full as well if not better than any physician in Town, and knows better what to do in case of any dificulty. He allows his patients greater liberty with regard to their Diet, than several other physicians. Some of them (Dr. Lord for one) forbid their patients a mouthful of Bread. My unkle says they are all agreed that tis best to abstain from Butter, and Salt—And most of them from meat.
     I hope you will have reason to be well satisfied with the Dr., and advise you to follow his prescriptions as nigh as you find your Health will permit. I send by my unkle some balm. Let me know certainly what Day you design to go to Town, Pappa Says Tom shall go that Day and bring your Horse back.
     Keep your Spirits up, and I make no doubt you will do well eno’. Shall I come and see you before you go. No I wont, for I want not again, to experience what I this morning felt, when you left Your
     
      A. Smith
     
    